DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “a non-transitory computer readable medium storing computer executable instructions thereon, that when executed by a processor causes the computer executable instructions to perform the method according to claim 9” in lines 1-4. However, claim 15 does not really require any limitations of the independent claim 9. Therefore, Claim 15 is rejected as being improper . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrenk et al: “High-Rate Continuous-Variables Quantum Key Distribution with Piloted-Disciplined Local Oscillator”, 2017, EUROPEAN CONFERENCE ON OPTICAL COMMUNICAITON (ECOC), IEEE, 17 September 2017 (2017-09-17, pages 1-3, listed in IDS dated 09/12/2020 hereinafter Schrenk/D1.

Regarding independent claims 1, 9-10, and 15, Schrenk/D1 discloses a transmitter/receiver/method/medium:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 2, Schrenk/D1 the transmitter according to claim 1, wherein the opto-electronic circuitry is further configured to: generate a first periodic signal and a 

Regarding claim 3, Schrenk/D1 the transmitter according to claim 1, wherein the opto-electronic circuitry is further configured to: generate a modulated quantum carrier by modulating a first carrier with the quantum signal; generate the pilot signal by modulating a second carrier with the sequence of signatures, wherein the second carrier is separated from the first carrier in frequency and/or time; and modulate the optical carrier with the modulated quantum carrier and the pilot signal (see figure 1, 2 carriers).

Regarding claim 4, Schrenk/D1 the transmitter according to claim 3, wherein the second carrier signal is a single-frequency tone signal and the sequence of signatures is modulated onto the second carrier using at least one of amplitude modulation, frequency modulation, or phase modulation (see, right hand column, second sentence).

Regarding claim 5, Schrenk/D1 the transmitter according to claim 1, wherein the signature sequence is periodic (see first page, lefthand column, last paragraph and right hand column).



Regarding claim 7, Schrenk/D1 the transmitter according to claim 1, wherein each element of the signature sequence is a pulse (see first page, lefthand column, last paragraph and right hand column).

Regarding claim 8, Schrenk/D1 the transmitter according to claim 1, further comprising an attenuator configured to attenuate the modulated optical carrier (see figure 1).
Regarding claim 11, Schrenk/D1 the receiver of claim 10, wherein the opto-electronic circuitry comprises a coherent optical detector configured to convert the optical signal into an electrical signal based on a local optical carrier (see figure 1).

Regarding claim 12, Schrenk/D1 the receiver according to claim 11, wherein the opto-electronic circuitry comprises a filter configured to extract the pilot signal from the electrical signal (see figure 1).

Regarding claim 13, Schrenk/D1 the receiver according to claim 12, wherein the opto-electronic circuitry comprises a slicer configured to compare an amplitude of the 

Regarding claim 14, Schrenk/D1 the receiver according to claim 12, wherein the opto-electronic circuitry comprises a first monostable multivibrator and a second monostable multivibrator configured to obtain the sequence of signatures from the pilot signal (see figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BAOTRAN N. TO
Primary Examiner
Art Unit 2435



/BAOTRAN N TO/           Primary Examiner, Art Unit 2435